







Exhibit 10.52

  

Summary of Calendar 2013 Non-Employee Director Compensation

Harris Teeter Supermarkets, Inc. (the "Company") compensates each member of its
Board of Directors (the "Board") who is not an employee of the Company or its
subsidiaries.  Upon becoming a member of the Board of Directors and at each
subsequent re-election thereto, non-employee directors receive an annual fee of
$37,500 for services as a director, plus $2,500 for each Board meeting or
committee meeting attended.  In addition to the general fees for directors
described above, the Chairmen of the Audit Committee and the Compensation
Committee of the Board are paid an additional annual fee of $6,000 and $4,000,
respectively, for services as chairmen of those committees. Additionally, the
Lead Independent Director and Chairman of the Corporate Governance & Nominating
Committee is paid an additional annual fee of $6,000 for his services as Lead
Independent Director and as chairman of that committee.

Non-employee directors of the Company may defer the payment of the annual fee(s)
and/or Board and committee meeting fees pursuant to the Company's Director
Deferral Plan.  Fees deferred pursuant to the Director Deferral Plan are
converted into units representing shares of Common Stock of the Company (the
"Common Stock") with a fair market value equal to the value of the fees
deferred, and the number of units is then credited to the director's account at
the time such fees would otherwise be paid to the director, along with
additional units representing the amount of any dividends or stock
distributions.  Ordinarily, under the terms of the Director Deferral Plan, upon
termination of service as a director, or in the event of death, the number of
stock units in the director's account are delivered and paid in the form of
whole shares of Common Stock to the director or a designated beneficiary, plus
the cash equivalent for any fractional shares.

Pursuant to the provisions of the Company's equity incentive plans, the Company
typically grants a ten-year option to purchase 10,000 shares of Common Stock to
each new non-employee director upon his or her initial election as director.
 These options are immediately vested, and the exercise price of these options
is equal to the average of the high and low sale price of a share of the Common
Stock on the date of the director's election.  

The Company grants additional compensation to its non-employee directors from
time to time, at the Board's discretion.  This additional compensation generally
takes the form of discretionary contributions by the Company to the Director
Deferral Plan for the benefit of each non-employee director, however, other
award types may be granted in the future at the discretion of the Board and/or
the independent members of the Board.  Each non-employee director receives a
discretionary Company contribution of $30,000 paid into the Direct Deferral Plan
and converted into units as discussed above.

The Company also provides $100,000 of term life insurance coverage, personal
group excess liability insurance coverage, and certain perquisites for each
non-employee director.



--------------------------------------------------------------------------------